Citation Nr: 1731920	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested by breathing problems, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1972 to August 1973. 

This matter returns to the Board of Veterans' Appeals (Board) by a September 2016 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a September 2016 Joint Motion for Remand, vacated a June 2016 Board decision denying entitlement to service connection for breathing problems, and remanded the matter for action complying with the Joint Motion. 

As a matter of background, the matter was initially before the Board on appeal from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, denied the claim for service connection.  

In May 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In April 2014, the Board remanded the matter for additional development, and in June 2016, the Board denied the Veteran's claim of entitlement to service connection for breathing problems.  The Veteran appealed the Board's decision to the Court giving rise to the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a disorder manifested by breathing problems, to include as due to in-service exposure to asbestos.  The Veteran described his disorder as involving difficulty breathing, to include problems at night when he would wake up with hard breathing.  The Veteran believes that he has current disorder manifested by breathing problems that is related to exposure to asbestos and other environmental hazards, such as paint chips and solvents, when he served onboard the USS Kitty Hawk.  

In a September 2016 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran's service connection claim should be remanded. Specifically, the parties to the Joint Motion agreed that the Board failed to provide adequate reasons and bases for not providing the Veteran with a VA examination to determine the nature and etiology of his claim condition.  

Although the Veteran testified that he has not yet been tested for a pulmonary disorder, he is competent to state that he has trouble breathing.  Competent lay evidence of persistent or recurrent symptoms can be sufficient to satisfy the first element of a current disability to trigger VA's duty to assist in providing VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015). 

The Veteran's personnel records also indicate that he was stationed on the USS Kitty Hawk as an aircraft mechanic. The Board also notes that the evidence of record includes the Veteran's service treatment which document in-service reports of upper respiratory infections.

Given the Veteran's competent lay evidence of persistent or recurrent breathing problems since service, as well as his reports of in-service injury from exposure to environmental hazards while painting and rehabilitating the naval ship, the Board finds that the Veteran should be afforded with a VA examination to determine the nature and etiology of his claimed disorder.  See McClendon, supra. 

A remand is also needed to whether the Veteran's job duties actually required him to handle asbestos or whether he was otherwise exposed to asbestos during service or after.  VA Manual M21-1 provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

Accordingly, the case is REMANDED for the following action:

1. Update the claims folders with the Veteran's VA treatment records dated since August 2015. 

2. Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

3. After obtaining all outstanding records and attempting to verify the Veteran's reports of in-service exposure to asbestos, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disorder manifested by breathing problems.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(a) The examiner should identify any respiratory or lung-related disorder that has been present at any time during the pendency of the claim.

(B) For each currently diagnosed disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the disorder is directly related to service, including as a result of the Veteran's in-service treatment for upper respiratory infections, reported exposure to paint chips and debris, or any confirmed exposure to asbestos therein?

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




